Title: Crèvecœur to William Temple Franklin, [7 April? 1783]
From: Crèvecœur, Michel-Guillaume St. John de
To: Franklin, William Temple


Sir,Paris Monday 12: o:clock [April 7, 1783?]
Agreable To your Grand Father’s Promises, I beg you’d Send me by the bearer some Copies of the Interesting Map you Gave me the other Day which has been given to & has Singularly pleased the Mis. de Castries.

I Remain very Respectfully, sir, Your Very Humble Servant
St. John
 
Addressed: A Monsieur / Monsieur Franklin Junior / Passy
